Citation Nr: 1030926	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to an increased (compensable) rating prior to 
April 17, 2008, and a rating in excess of 10 percent after April 
17, 2008, for post operative residuals of a left herniorrhaphy, 
to include the surgical scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from March 1950 to March 1953.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a November 2008 Board decision, the issue of entitlement to an 
increased (compensable) rating for postoperative residuals of a 
left herniorrhaphy, to include the surgical scar, was remanded 
for a contemporaneous examination.  The examination was conducted 
in September 2009 and the report was added to the claims file.  
In October 2009, an increased rating of 10 percent was granted, 
effective from April 17, 2008.  The Veteran appealed the rating 
assigned, and the RO confirmed and continued the decision in 
October 2009.  The appeal continues.  

In a March 2010 Board decision, it was determined that new and 
material evidence had been received that was sufficient to reopen 
a previously denied claim of entitlement to service connection 
for psoriasis.  The claim was then remanded for additional VA 
dermatological examination, the report of which has now been 
added to the file.  The appeal continues.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that it is likely that 
psoriasis was first manifested in service and is causally or 
etiologically related to service.  

2.  Prior to April 17, 2008, the Veteran's postoperative 
residuals of a left herniorrhaphy, to include the surgical scar, 
did not manifest in a recurrent readily reducible hernia that was 
well supported by a truss or belt, and there were no scar 
residuals.  The medical evidence shows that a small femoral 
hernia seen in April 2004 was separate and distinct from the 
service-connected left recurrent hernia.  

3.  Beginning April 17, 2008, the Veteran's postoperative left 
herniorrhaphy, to include the surgical scar, showed recurrent 
left inguinal hernia which was reducible and non tender.  Most 
recently, in 2009, the left inguinal hernia was described as 
tender to palpation with some protrusion, but it was reducible 
and well supported by a truss.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for psoriasis have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  The criteria for a compensable disability rating for the 
period prior to April 17, 2008, for the postoperative residuals 
of a left herniorrhaphy, to include the surgical scar, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, Part 4, 4.114, 4.118, Diagnostic Codes (DCs) 
7338, 7800, 7801, 7802, 7803, 7804, 7805 (2009).  

3.  The criteria for a rating in excess of 10 percent rating for 
the period beginning April 17, 2008, for the postoperative 
residuals of a left herniorrhaphy, to include the surgical scar, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, Part 4, 4.114, 4.118, DCs 7338, 7800, 
7801, 7802, 7803, 7804, 7805 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim regarding entitlement to service connection 
for psoriasis on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

As to the claim regarding the request for a rating in excess of 
10 percent for postoperative residuals of a left herniorrhaphy, 
to include the surgical scar, a December 2008 letter to the 
Veteran from the RO specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to provide; 
and (4) requesting the Veteran to provide any information or 
evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

Service Connection - In General

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Psoriasis

The Veteran has claimed that he currently has psoriasis of 
service origin.  He has asserted that this condition was first 
manifested while on active duty.  According to the Veteran he has 
continued to have a skin problem since that time.  

The Veteran's STRs have been associated with the record and are 
negative for report of, treatment for, or diagnosis of a skin 
disorder, to include psoriasis.  

Several years after service separation, the Veteran underwent a 
VA evaluation in July 1961.  He reported that during service, he 
had a small psoriatic lesion on his face prior to discharge.  He 
said that this problem had increased in severity since that 
initial incurrence.  He also reported itching of skin lesions.  
Diagnoses included psoriasis, seborrheic type.  

A private physician (B. L. S., M.D.) reported in an April 1992 
statement that the Veteran presented with a past history of 
psoriasis since 1954.  He had treated him since 1959 for this 
condition.  The Veteran's symptoms were present all year, but 
usually improved in the summer.  Steroidal ointments were used 
with some success.  

VA records dated from 2003 through 2010 reflect treatment for 
various conditions, to include psoriasis.  Also of record are 
color photographs which reflect the severity of the condition.  
When examined by VA in May 2010, the Veteran reported that he 
first had trouble with his skin during service in the 1950s.  The 
rubbing of his helmet caused redness and flaking of his skin on 
the forehead and the scalp.  He was treated by a medic with 
Vaseline or some similar substance.  He was later noted to have 
an area of skin disturbance on his chest.  He did not recall any 
others affected at the time.  Over the next 1-2 years, he noted 
that his scalp was dry, flaky, and itchy.  After leaving active 
service, he noted skin lesions on the extensor surfaces of the 
elbows, knees, and buttocks.  He first sought post service care 
around 1953.  He also recalled that he was treated for lesions in 
his mouth.  Currently, he had ongoing psoriasis of the arms, 
hands, legs, trunk, and buttocks.  The most successful treatment 
had been ultraviolet light treatments twice weekly in the winter 
months and one a week in the summer.  He had been getting this 
treatment for about 10 years.  He also used ointments and creams.  
As to the etiology of this condition, the VA examiner noted that 
there were no firm records to confirm that this condition was 
present while the Veteran was on active duty, but the examiner 
said that personally felt the Veteran was having early symptoms 
in service.  As the few reports of his skin status during service 
gave no indication of a skin problem, it was opined that it would 
be speculation to find that current psoriasis was related to his 
active duty.  




Analysis

The Board notes that the Veteran has consistently reported that 
his skin disorder first manifested during his period of active 
service.  In this regard, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay testimony as 
to the in-service onset of his psoriasis, to include the detailed 
accounts of the areas affected and inservice treatment, to be 
competent and credible.  Moreover, the Veteran's report of 
ongoing skin problems since service discharge was noted when 
examined in 1961.  In light of the Veteran's competent and 
credible account of having a skin disorder that first manifested 
in service, and the post service reports of such a condition 
(psoriasis) as early as 1961, and resolving doubt in the 
Veteran's favor, the Board finds that the Veteran's psoriasis had 
its onset as a result of the Veteran's period of active service, 
and thus service connection is warranted.

While the record does not currently reflect a nexus linking the 
psoriasis to the Veteran's military service, resolving all 
reasonable doubt in the Veteran's favor indicates that his skin 
condition is related to his period of active service.  Again, the 
Veteran has consistently reported having skin problems that began 
in service.  In this regard, the Veteran is competent to provide 
evidence of symptoms.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Furthermore, the Board finds the Veteran's statements to be 
credible and long standing.  Thus, the Board finds that the 
preponderance of the evidence weighs in favor of service 
connection.

Accordingly, inasmuch as the Veteran has a current diagnosis of 
psoriasis, and as the resolution of all reasonable doubt 
indicates that this disorder is related to his military service, 
the Board finds that service connection on a direct basis has 
been established.  38 C.F.R. § 3.303 (2009). 

Further inquiry could be undertaken by obtaining additional 
medical opinion to resolve the remaining doubt as to both of the 
Veteran's claim.  However, in consideration of all the evidence 
of record, and under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
doubt in the Veteran's favor, the Board finds that the Veteran 
has satisfied his burden of showing that he has psoriasis as a 
result of his period of active service.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2009).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, when an appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14 (2009).  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology for 
any one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Postoperative Residuals of a Left Herniorrhaphy

Service connection was established for postoperative residuals of 
a left herniorrhaphy, to include the surgical scar, by rating 
decision in August 1961, at which time a noncompensable 
evaluation was assigned.  

Private records show that the Veteran was seen in August 2003 
with a burning sensation in the left groin.  A small femoral 
hernia was noted.  

VA records show that the Veteran underwent VA examination for 
residuals of a left herniorrhaphy in April 2004.  He presented 
with a past history of a left inguinal hernia repair in 1951.  He 
said that he had always had a slight amount of achiness in the 
inguinal area.  Examination showed that he had a femoral hernia 
which was inferior to that old surgical region.  The examiner 
indicated that the achiness was associated with the femoral 
hernia and not the left inguinal hernia.  The examiner stated 
that the femoral hernia was a separate and distinct hernia.  On 
physical exam, it was noted that the Veteran had a 5 cm. linear 
left inguinal scar that was white and nontender.  There was no 
pain on palpation and no adherence.  The diagnostic impression 
was old left inguinal hernia scar, nonproblematic.  

Subsequently dated VA records show that the Veteran had a 
surgical consultation on April 17, 2008, where it was found that 
he had a recurrent inguinal hernia which was completely reducible 
and nontender.  In July 2008, the Veteran submitted a statement 
in which he indicated that he was wearing a hernia belt.  

When examined by VA in September 2009, it was noted that he had 
an inguinal hernia present on the left side that was tender to 
palpation and with true hernia protrusion.  The size of the 
hernia was reported to be 4 cm.  The hernia was recurrent and 
truss was indicated.  The hernia was noted to be reducible and 
well supported by the truss.  Examination of the hernia surgical 
scar showed a scar that was 5 cm. wide and 4 cm. in length.  The 
scar was not painful and there were no signs of skin breakdown.  
It was superficial with no sign of inflammation, edema, keloid 
formation, or other disabling effects.  

Analysis 
(To Include Discussion of Additional Pertinent DCs)

The Veteran's hernia disorder was rated as noncompensable 
disabling under DC 7338 from April 1961 until rating decision in 
October 2009 when it was determined that a 10 percent rating 
pursuant to the same DC was warranted, effective from April 17, 
2008, the date of VA examination.  This increased rating took 
place during the appeal, leading to the issue as set forth on the 
title page.

Under Code 7338, a noncompensable evaluation is warranted for a 
small, reducible inguinal hernia; for one which is without true 
hernia protrusion; and for any preoperative inguinal hernia which 
is remediable.  A 10 percent evaluation is warranted for a 
recurrent postoperative inguinal hernia which is readily 
reducible and is well supported by a truss or belt.  A 30 percent 
evaluation is warranted for a small recurrent postoperative 
hernia, or an unoperated irremediable hernia, which is not well 
supported by a truss or is not readily reducible.  When there are 
bilateral inguinal hernias, the more severely disabling hernia is 
evaluated, and 10 percent is added for the second hernia if it is 
disabling to a compensable degree.  38 C.F.R. § 4.114 and Part 4, 
Code 7338 (2009).

A compensable (10%) evaluation would, similarly, be indicated 
were there to be evidence of a superficial scar or scars which 
did not cause limited motion, or a superficial scar which was 
painful on examination, or which caused some limitation of 
function of the body part affected.  38 C.F.R. § 4.118 and Part 
4, Codes 7802, 7804, 7805 (2009).

The Board has reviewed the pertinent clinical evidence in this 
case and notes that there is now indication of recurrence of a 
left inguinal hernia since the VA examination on April 17, 2008.  
Specifically, clinical evidence dated during the appeal period, 
extending from April 17, 2008 forward, has shown that he has a 
recurrent left inguinal hernia which is completely reducible and 
nontender.  The evidence of record also reflects that it is well 
supported by a truss.  

In essence, the criteria warranting a compensable rating are not 
shown for the period prior to April 17, 2008.  Prior to that 
date, it was not shown that the Veteran had a recurrent left 
hernia.  As of the examination on April 17, 2008, it was shown 
that the left inguinal hernia was recurrent, and that it was 
reducible, non tender, and well supported by a truss.  Therefore, 
the noncompensable evaluation for the period prior to April 17, 
2008, is appropriate, and the current assignment of a 10 percent 
rating is warranted since that date.  However, the criteria for 
an increased grant of a 30 percent have not been met in that it 
is not shown that his recurrent left inguinal hernia is not well 
supported by a truss or is not readily reducible.  

Although the primary and essentially only manifestations of the 
service-connected residuals of postoperative residuals of a left 
herniorrhaphy, to include the surgical scar, which have been 
shown during the appeal periods in question, consist of the 
clinical findings as noted above, the Board has also considered 
rating the service-connected disability under different DCs 
regarding the resulting hernia scar.  The assignment of a 
particular DC is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any change in 
a DC by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As explained above, the Veteran's hernia disorder does not meet 
the requirements pursuant to DC 7338 for the assignment of a 
compensable rating prior to April 17, 2008; nor does his hernia 
disorder meet the requirements for the assignment of a rating in 
excess of 10 percent from that date.  

For each period in question, the Board has also considered DCs 
regarding the resulting scar.  Under 7804, a 10 percent 
evaluation is warranted for a superficial, painful scar.  
However, at no time is the Veteran's scar noted to be painful.  
Thus, this DC is not for application.  The Board has considered 
the application of other scar codes to determine if the Veteran 
could be entitled to a higher rating for the periods in question, 
but none apply to the Veteran's case.  DC 7800 applies only to 
the head, face, or neck. DC 7801 requires that the scar be deep 
or cause limited motion.  Codes 7802 and 7803 (superficial 
unstable scar) also allow ratings only up to 10 percent, and DC 
7805 rates based upon limitation of motion, not shown in this 
case.  For the reasons discussed above, the Board believes that 
DC 7338 is the most appropriate code at this time for rating the 
disability evaluated in this case.

To summarize, the evidence shows that for the period prior to 
April 17, 2008, the Veteran's service-connected postoperative 
residuals of a left herniorrhaphy, to include the surgical scar, 
was productive of some achiness in the area, but the evidence 
shows only a femoral hernia which was separate from his service-
connected postoperative left herniorrhaphy with scar.  As of 
examination on April 17, 2008, it was shown that he had a 
recurrent left inguinal hernia that was reducible, nontender, and 
well supported by a truss.  Residuals associated with the hernia 
scar are not indicated at any time.  

Accordingly, the Board finds that entitlement to an increased 
(compensable) rating prior to April 17, 2008, for postoperative 
residuals of a left herniorrhaphy, to include the surgical scar, 
is not warranted.  Moreover, a rating in excess of 10 percent 
after April 17, 2008, for post operative residuals of a left 
herniorrhaphy, to include the surgical scar, is not warranted.  

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration under the provisions of 
38 C.F.R. § 3.321 (b) (1) (2009).  In this respect, the Board 
notes that the medical evidence fails to show, and the Veteran 
has not expressly claimed that he has required frequent periods 
of hospitalization for the symptomatology of his hernia 
residuals.  In sum, there is no indication in the record of such 
an unusual disability picture that application of the regular 
schedular standards is impractical, especially in the absence of 
any evidence of marked interference of employment.  Therefore, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for psoriasis is granted.

A compensable rating for the period prior to April 17, 2008, for 
postoperative residuals of left herniorrhaphy, to include the 
surgical scar, is denied.  

A rating in excess of 10 percent for the period from April 17, 
2008, for postoperative residuals of left herniorrhaphy, to 
include the surgical scar, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


